RUDOLPH GRAS, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Gras v. CommissionerDocket No. 2340.United States Board of Tax Appeals5 B.T.A. 1163; 1927 BTA LEXIS 3662; January 25, 1927, Promulgated *3662 Robert Ash, Esq., for the petitioner.  W. Frank Gibbs, Esq., for the respondent.  ARUNDELL*1163  The Commissioner has determined a deficiency in income tax for the calendar year 1922 in the amount of $366.67, which arises from the disallowance of certain alleged traveling expenses.  FINDINGS OF FACT.  During the taxable year petitioner was a traveling salesman working entirely on a commission basis.  He was on the road thirty weeks during the year, making four round trips from New York to the Pacific Coast and vicinity.  On two of the trips he returned by way of Texas and other southern States, ending the business of the trips at Atlanta, Ga., from which point he returned to New York City.  In his income-tax return for the year 1922 petitioner claimed as a deduction for traveling and entertainment expenses $7,600, and also deducted office expenses at the Grand Hotel in New York in the amount of $250.  The Commissioner has allowed as deductions $2,345.62, made up of railroad fare in the amount of $971.48, Pullman fare amounting to $306.04, and excess baggage charges in the amount of $1,068.10.  The Commissioner did not allow railroad and Pullman*3663  fare on two trips made by petitioner from New York City to Atlanta, Ga., totaling $64, and made no allowance for expenses incident to the renting of hotel and sample rooms, amounts paid for meals while on the road, tips and entertainment expenses, sample room in New York City, etc.  The petitioner usually required two rooms in which to display his samples, unless he was able to get an exceptionally large room.  It was his practice to occupy one of the rooms so rented as a bed room.  The cost of the rooms occupied while on the road averaged $8 per day and petitioner's meals averaged $4 per day.  OPINION.  ARUNDELL: In his petition the taxpayer enumerated expenses claimed by him as follows: Hotels, sleeping and sample rooms$1,500Entertainment on road1,500Hauling baggage from the trains450Meals and other personal expenses1,250New York sample room300Entertainment customers, New York500Railroad fares2,3007,800*1164  The evidence presented was not as satisfactory or as definite as is desirable.  This was to be expected as no detailed records were kept of the moneys expended.  Petitioner was on the road thirty weeks during the year, *3664  and we are satisfied from the testimony that he expended at least $2,100 for hotel rooms and meals.  There should also be allowed as a deduction the amount of $64, representing railroad and Pullman fare from Atlanta to New York.  No testimony was offered in support of the claimed deductions for entertainment on the road amounting to $1,500 and entertainment in New York City amounting to $500, nor was any testimony offered with reference to the renting of sample room in New York or the amounts paid for hauling baggage to and from trains.  On the record we reach the conclusion that the Commissioner should allow as deductions expenses in the amount of $2,164, in addition to the amount heretofore allowed by him.  Judgment will be entered on 15 days' notice, under Rule 50.